Judgment of the Supreme Court, Bronx County (Schackman, J., at pretrial hearing; Parness, J., at plea and sentence), rendered on January 7, 1982, convicting defendant-appellant, upon a plea of guilty, of criminal possession of a controlled substance in the third degree and sentencing him to an indetermiate term of one to three years, affirmed. The presence of the police officers at 2565 Marion Avenue, Bronx County, on the morning of August 19, 1979, was due to a report that a shooting had occurred at that location. When they arrived, the appellant, who had been shot, was lying sprawled across the entrance hallway of his apartment. In addition, based upon what the police were told by a neighbor, as well as their own observations, there was a significant possibility that the perpetrator was still in the apartment. The fact that the police officers went into the apartment in order to apprehend the individual who had shot the appellant is demonstrated by their entry with guns drawn. Clearly, the police were confronted with an exigent circumstance such as to justify the ensuing warrantless search and seizure (People v Hodge, 44 NY2d 553). The search was not motivated primarily by a search for contraband but was pursuant to a reasonable belief that an emergency existed which required immediate action for the protection of life or property (People v Mitchell, 39 NY2d 173). Once the officers were legally in the appellant’s apartment, they were permitted to seize those items in plain view. Although the search here did extend to areas not in plain view, the court which conducted the pretrial hearing properly ruled that the paper bag situated on top of the dresser and the gun found in the dresser drawer should be suppressed. Concur — Sandler, J. P., Bloom and Milonas, JJ.